DETAILED ACTION
Status of Application: Claims 1, 3-7, and 9-15 are present for examination at this time.  
Claims 1- 2, 4-7, 9-15 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Allowable Subject Matter
Claims 1- 2, 4-7, 9-15 are allowed (claims 1 and 9 independent) are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims: 
The closest prior art of record “Person Counting Device, Person Counting System, And Person Counting Method” by Watanabe et al., US2015/0294183 (“Watanabe”), “Surveillance System And Method Of Controlling The Same” by Jeon et al, US2017/01476 (“Jeon”) and “People counting device, people counting method and people counting program” US2013/0230245A1 by Matusmoto et al., while reading upon the claim prior to amendments, i.e., reading on the concept of using image analysis via a plurality of cameras to track the entrance and exiting of people to determine how many people have visited, how many are still present as well as other various statistical analyses, does not read upon the far narrower amended claims.  These far narrower claims require the presence of multiple servers and facilities.  Furthermore, the narrower claims also require a very specific user interface for viewing the statistical information where an individual facility’s statistical information can simultaneously be viewed while looking at statistical data across all the complexes in total.  
amended limitations (i.e., the specific graphical user interface via a browser with multiple specific tabs), and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.